Citation Nr: 0116823	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-10 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 
20, 1998 for a compensable rating of the service-connected 
bilateral hearing loss and otitis media.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated 30 percent disabling.

3.  Entitlement to an increased rating for chronic otitis 
media, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
May 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) rating decisions which in August 1999, increased 
the ratings of the service-connected bilateral hearing loss 
and otitis media from 0 to 30 and 0 to 10 percent, 
respectively, and in April 2000 denied an effective date 
earlier than November 20, 1998 for the award of a compensable 
rating of bilateral hearing loss and otitis media.

Appellate consideration of the increased rating claims is 
deferred pending completion of the development requested in 
the remand below.


FINDINGS OF FACT

1.  By rating decision in September 1955, the RO granted 
service connection for bilateral hearing loss with otitis 
media, assigning the overall disability a 20 percent rating.

2.  By rating decision in May 1961, the RO reduced the rating 
of the service-connected bilateral hearing loss with otitis 
media from 20 to 0 percent, assigning separate, 
noncompensable ratings for hearing loss and otitis media 
under the pertinent diagnostic codes; the veteran disagreed 
with the reduction of the rating of his hearing loss and 
appealed that decision to the Board.

3.  By December 1961 decision, the Board denied the veteran's 
claim for a compensable rating of the service-connected 
bilateral hearing loss.

4.  On November 20, 1998, the veteran filed a claim of 
increased ratings for his service-connected bilateral hearing 
loss and otitis media.

5.  By August 1999 rating decision, the RO increased the 
rating of the service-connected bilateral hearing loss from 0 
to 30 percent, and the rating of the service-connected otitis 
media from 0 to 10 percent, effective November 20, 1998, the 
date of receipt of the increased rating claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 20, 
1998 for a compensable rating of the service-connected 
bilateral hearing loss and otitis media have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, providing new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of a claim.  On review of the claims folder, the 
Board finds that all required notice and development action 
specified in the new law have been complied with in this 
appeal.  Specifically, the May 2000 statement of the case, 
June 2000 supplemental statement of the case, June 2000 RO 
hearing, and May 2001 video conference hearing, provided the 
veteran and his representative, specifically satisfy the 
requirement at § 5103A of the new statute in that they 
clearly notify him and his representative of the evidence 
necessary to substantiate his earlier effective date claim. 

The Board finds that the duty to assist provided under the 
amended § 5103A has been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending earlier effective date claim have been collected 
for review.  The Board is satisfied that the veteran has been 
adequately assisted in the development of his claim, and that 
there are no outstanding pertinent records which the RO has 
not obtained or attempted to obtain.  No further assistance 
is necessary to comply with the requirements of this new 
legislation or any other applicable rule or regulation 
regarding the development of the veteran's earlier effective 
date claim.

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation will 
be the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of application 
therefor.  38 C.F.R. § 3.400(o)(2).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (2000).  Once a formal claim for compensation has 
been allowed, receipt of one of the following will be 
accepted as an informal claim for increased benefits:  the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(1).  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  Id.

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
On receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within a year from the 
date sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

Service connection for bilateral hearing loss with otitis 
media was granted by RO rating decision in September 1955, 
and a 20 percent rating was assigned.  That decision was 
based on the veteran's service medical records and post-
service clinical evidence showing that the disability 
preexisted active service but was aggravated during service.  

By RO rating decision in May 1961, the rating of the service-
connected bilateral hearing loss with otitis media was 
reduced from 20 to 0 percent; the hearing loss and otitis 
media disabilities were assigned separate, noncompensable 
ratings under the pertinent diagnostic codes.  That decision 
was based on VA clinical records, including April 1961 
compensation and pension examination report, showing that the 
criteria for compensable ratings of the service-connected 
hearing loss and otitis media had not been met.

The veteran disagreed with the May 1961 RO rating decision, 
which assigned his service-connected bilateral hearing loss a 
noncompensable rating, and he appealed that decision to the 
Board (in conjunction with his appeal, he submitted a June 
1961 unsigned and uninterpreted private audiogram, indicating 
decreased hearing acuity).  

By December 1961 decision, the Board denied the veteran's 
claim for a compensable rating of the service-connected 
bilateral hearing loss.  A Board decision is final and is not 
subject to revision on the same factual basis, but it may be 
reopened on submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104.

On November 20, 1998, the veteran filed a claim of service 
connection for hearing loss and "bleeding of ears" 
disability but, as service connection for bilateral hearing 
loss and otitis media had previously been established, the RO 
correctly construed that claim as a claim for increased 
rating.  

On VA fee-basis medical examination in June 1999 (including 
audiometry testing), the veteran reported a long history of 
impaired hearing and recurrent otitis media.  On examination, 
the nature and severity of the service-connected hearing loss 
and otitis media disabilities were addressed.  

Based on the clinical findings recorded on VA compensation 
and pension examination in June 1999, by rating decision in 
August 1999, the RO increased the rating of the service-
connected bilateral hearing loss from 0 to 30 percent, and of 
the service-connected otitis media from 0 to 10 percent, 
effective November 20, 1998, the date of receipt of the 
veteran's increased rating claim.

By rating decision in April 2000 (now on appeal), the RO 
denied an effective date earlier than November 20, 1998 for 
the award of a compensable rating of the service-connected 
hearing loss and otitis media.

At a June 2000 RO hearing, the veteran testified that a 
compensable rating of his service-connected bilateral hearing 
loss and otitis media should have been assigned from the 
effective date of the original award of service connection.  
He stated the belief that that was the appropriate date for 
such rating because, since its onset, the disability was 
symptomatic and caused him impairment.  

At a May 2001 video conference hearing, the veteran testified 
that, after his claim for a compensable rating of the 
service-connected hearing impairment was denied by Board 
decision in 1961, he believed that he would never again be 
entitled to compensation based on his hearing loss 
disability; he thus learned to live with his hearing 
impairment, not seeking any VA benefits which may have been 
due on account of his hearing impairment.  In 1998, he 
learned that he could apply for VA compensation benefits 
based on his hearing loss and, accordingly, he filed his 
claim in November 1998.  He felt that a compensable rating 
for his hearing loss disability should be assigned earlier 
than November 1998, because he experienced hearing impairment 
for many years.  

Based on the foregoing, the Board finds that the criteria for 
an effective date earlier than November 20, 1998, for the 
award of a compensable rating of the service-connected 
bilateral hearing loss and otitis media have not been met.  
As indicated above, the veteran's claim for a compensable 
rating of the service-connected hearing loss was denied by 
Board decision in December 1961; a Board decision is final 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7104.  

In November 1998, the veteran filed a claim of increased 
(compensable) rating of his service-connected hearing loss 
and otitis media.  In conjunction with that increased rating 
claim, he was afforded a VA compensation and pension 
examination in June 1999, documenting the nature and severity 
of impairment associated with his service-connected 
disability; based on such evidence, by RO rating decision in 
August 1999, he was assigned a compensable rating for his 
hearing loss and otitis media, effective from the date of 
receipt of his increased rating claim (November 20, 1998).  

As indicated above, pursuant to 38 C.F.R. § 3.400(o)(2), the 
effective date of an award of increased compensation will be 
the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of the increased 
rating claim.  In this case, the veteran has indicated that 
he has experienced persistent hearing loss and otitis media 
since service separation, but the entirety of the evidence 
does not suggest that entitlement to a compensable rating 
arose during the year preceding the filing of his claim in 
November 1998.

In view of the foregoing, it is clear that the veteran has 
been awarded the earliest effective date provided by law.  As 
the applicable law and regulations are clear as to the issue 
at hand, the veteran's claim of an earlier effective date for 
a compensable rating of the service-connected bilateral 
hearing loss and otitis media must be denied.  


ORDER

An effective date earlier than November 20, 1998 for a 
compensable rating of the service-connected bilateral hearing 
loss and otitis media is denied.


REMAND

As indicated above, there has been a significant change in 
the law during the pendency of this appeal.  Effective in 
November 2000, with enactment of VCAA, VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

Regarding the veteran's claim of increased ratings for his 
service-connected bilateral hearing loss and otitis media, he 
indicated, in his November 1998 increased rating claim, that 
he received intermittent medical treatment at Walter Reed 
Army Medical Center from May 1955 to November 1998.  

On VA fee-basis medical examination in June 1999 (not 
including a review of the claims file), the veteran reported 
a many-year history of impaired hearing and recurrent otitis 
media, requiring treatment including by insertion of 
ventilating tubes (reportedly performed 3 or 4 times in the 
past 10 years); on examination, ventilating tubes were in 
place.  

A review of the record indicates that the RO has never 
attempted to associate with the file any medical records 
which may be pertinent to the veteran's increased rating 
claims.  The Board notes that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although the pertinent VA 
regulations do not give past medical reports precedence over 
current findings, a rating specialist should review the 
entire recorded history of a disability in order to make a 
more accurate evaluation.  See 38 C.F.R. § 4.2 (2000); 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Thus, all 
pertinent clinical records should be associated with the 
file, as requested below.

At his May 2001 video conference hearing, the veteran 
testified that the impairment associated with his service-
connected hearing loss had increased in severity since the 
last VA medical examination in June 1999, as he was now 
unable to hear without his hearing aids.  When a veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is inadequate to evaluate the 
current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480 (1992).  
Thus, a thorough, contemporaneous VA audiological examination 
should be conducted to assess the current severity of the 
veteran's service-connected hearing loss.

Finally, it is noted that the veteran's service-connected 
chronic otitis media disability is rated under 38 C.F.R. 
§ 4.87a, Code 6200 (chronic suppurative otitis media), and a 
10 percent rating is assigned.  Although the 10 percent 
rating represents the maximum available rating under Code 
6200, in exceptional cases where the schedular evaluations 
are found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).  

In view of the foregoing, the increased rating claims are 
REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.  

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected hearing loss 
and otitis media since service.  After 
any necessary authorizations are 
obtained from the veteran, complete 
copies of all relevant VA or private 
reports of medical treatment (not 
already of record) should be obtained by 
the RO and added to the claims folder.  

3.  The veteran should be afforded 
another VA medical examination 
(including audiometry) to determine the 
current severity of his service-
connected bilateral hearing loss and 
otitis media.  The claims folder must be 
provided the examiner for review in 
conjunction with the examination.  All 
indicated studies should be conducted 
and the results reported in detail.  

4.  The RO should again review the 
record, and specifically document 
consideration of 38 C.F.R. 
§ 3.321(b)(1).  Floyd v. Brown, 9 Vet. 
App. 88 (1996) (the Board is precluded 
from assigning an extraschedular rating 
in the first instance).  

5.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefits sought on appeal are not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



